COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


FAIRFAX COUNTY SCHOOL BOARD
                                                                 MEMORANDUM OPINION *
v.     Record No. 2797-07-4                                          PER CURIAM
                                                                     APRIL 8, 2008
JOANA N. WIAFE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael N. Salveson; Littler Mendelson, P.C., on briefs), for
                 appellant.

                 (Peter J. Jones, on brief), for appellee.


       Fairfax County School Board appeals a decision of the Workers’ Compensation

Commission finding that Joana N. Wiafe proved she adequately marketed her residual work

capacity. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Wiafe v. Fairfax County Sch. Bd.,VWC File No. 218-38-37 (Oct. 26, 2007). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.